Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Background
The present Reissue application U.S. Application No. 17/071,914, filed October 15, 2020, addresses original U.S. Application No. 15/449,686  (the “’686 Application”) issuing as U.S. Patent No. 10,103,978 B2 to Ruobin Zheng (the "Zheng" patent) on October 16, 2018.  Based upon review of the ‘686 Application, the application was filed on March 3, 2017 claiming the benefit of domestic priority via a continuation to U.S. Application No. 14/582,923, filed on December 24,2014 (now U.S. Patent No. 9,590,991), which itself is a continuation of PCT Application No. PTC/CN2013/07855, filed on July 1, 2013, which was filed on July 11, 2012. 
The Zheng patent issued with original claims 1-22.   
A preliminary amendment was filed concurrently with the present reissue application cancelling 5, 6, 11, 13, 17, 20 and adding new claims 23-25.  The remaining claims were amended.  The Applicant characterized the new claims as broadening claims, see the Reissue Declaration filed concurrently with the present reissue application.
Thus, claims 1-4, 7-10, 12, 14-16, 18, 19, 21-25 are pending.
	






Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 14, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,284,466 B2 to Ruobin Zheng (hereinafter the “Zheng Parent”) in view of U.S. Patent Application Publication No. 2004/0095922 A1 to Yasuhsi Sasagawa (hereinafter “Sasagawa”).
Independent claims 1, 7, 14, 18 and 22 of the instant reissue application are similar to independent claims 1 and 20 of the Zheng Parent patent, except for two main differences.  
First, claims 1 and 20 of the Zheng Parent more narrowly recite limitations directed to a “service atom cluster,” which are not present in the instant Zheng patent claims.  
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to remove these “service atom cluster” limitations from the claims in order to broaden the scope of the claimed invention.
Second, claims 1, 7, 14, 18 and 22 of the instant reissue application more narrowly recite acquiring a label set arranged in sequence, wherein each label of plurality of labels is a digit corresponding to a device.  
However, Sasagawa teaches of a MPLS routing system (abstract) using a label forwarding table (label set arranged in a sequence) where each of the labels is a digit (e.g., Input Label “7” or Output Label “9”) corresponding to a device (e.g., edge router, core router) connected to input/output ports.  Figs. 8, 9, 11 and ¶¶ 74-77.
It would have been obvious to add the sequenced, numbered label set corresponding to a device teachings of the MPLS system Sasagawa to the MPLS system recited in the claims of the instant reissue application in order to increase the reliability and versatility of MPLS (label) routing because numbered and sequenced label sets act as a “key” for database lookup in order to perform input/output label routing to the correct input/output devices.  Sasagawa, Fig. 11 and ¶ 77.

Recapture
Claims 1-4, 7-10, 12, 14-16, 18, 19, 21-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The Applicant admits to a broadening reissue application.  See the Declaration, filed October 15, 2020.  
One specific example of broadening is as follows.  In said Amendment (filed July 26, 2022), the limitation “wherein the service label is a service atom cluster that undergoes an encoding processing, wherein the service atom cluster is a sequence formed by at least two service atoms arranged according to an order, wherein each service atom of the at least wo service atoms is a git and used to identify a service processing step required for processing the to-be-processed service flow” in originally issued, independent claim 1 was deleted.  Said Amendment deleted similar limitations from the remaining, independent claims 7, 14, 18 and 22.  
A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.  See, e.g., 37 CFR 1.175(b).  A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims.  See MPEP § 1412.03.  Here, the original patent claims contain within its scope multiple response targets and multiple stimulus patterns while the amended claims contain within its scope the additional subject matter of a single response target and a single stimulus pattern.
	Moreover, the broadening aspects of the reissue claim relate to subject matter that the Patent Owner previously surrendered during the prosecution of the ‘686 application.  The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  See also MPEP 1412.02.
First, the Patent Owner surrendered subject matter in the prosecution of the original application that became the patent for which reissue is sought.  In said '686 application, the claims originally filed on October 20, 2017  recited these detailed service atom cluster limitations.  
The Examiner allowed these claims, specifically citing to the service atom cluster limitations as distinguishing over the prior art in an Allowance action dated June 20, 2018.
Thus, the above-discussed limitation “wherein the service label is a service atom cluster that undergoes an encoding processing, wherein the service atom cluster is a sequence formed by at least two service atoms arranged according to an order, wherein each service atom of the at least wo service atoms is a digit and used to identify a service processing step required for processing the to-be-processed service flow”  and equivalent limitation are at least one of the surrender generating limitations.
Second, said Amendment broadens said surrendered subject matter as it is no longer requires these service atom cluster limitations.  Indeed, it appears this surrender generating limitation was completely removed.
Finally, the Patent Owner's present Amendment has not materially narrowed the claims in any other respects related to the surrendered subject matter.  See MPEP 1412.02.III.B.1.  For example, the newly amended claims recite that each of the plurality of labels is a digit, however the original surrender generating limitation discussed above also recited that the labels is a digit.  The newly amended claims also recite that the plurality of labels are arranged according to a sequence, however the original surrender generating limitation discussed above recited a specific sequence directed to service atom clusters.   









Claim Rejections - 35 USC § 102
Rejections Based on Venkataswami
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 7-10, 12, 14-16, 18, 19 and 22-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 8,599,865 B2 to Venkataswami et al (hereinafter “Venkataswami”).


Regarding independent, claim 1:

A service processing method comprising: acquiring a label set corresponding to a service flow, wherein the label set comprises a plurality of labels arranged according to a sequence 


    PNG
    media_image1.png
    531
    754
    media_image1.png
    Greyscale
Venkataswami teaches a provisioning method (service processing method) in a Multiprotocol Label Switching (MPLS) system comprising acquiring a header to be used in a sub-flow.  See Fig. 5, which is reproduced below:

The acquired header comprises a label set corresponding to the “Flow Description”, where the label set comprises a plurality of labels, such as L1 (inner label) and L2 arranged according to a numerical integer sequence.  Col. 12:4-6 and 13, ll. 46-49.

sending the label set corresponding to the service flow to a service router to enable the service router to forward the service flow according to the label set, wherein each label of plurality of labels is a digit and corresponds to a device

The label set 

  The label set is sent to service router (Mobile Access Gateway) (hereinafter “MAG) 20 to enable MAG 20 (service router) to forward the service flow according to the label set.  12:9-27.  The label is an integer (digit) (12: 4-6) corresponding to a device (e.g., Inner Label 2 corresponds to devices MAG 20 and LMA 24) (12:21-22).

Independent claim 7 differs substantively from independent claim 7 in that claim 7 recites receiving and processing packets according to a service flow, which Venkataswami describes in terms of the flow defined routing of packets between, such as defined by the MAG packet forwarding tables.  12:45-64.

Independent claims 14 and 18 differs substantively from independent claims 1 and 7 respectively in that claims 1 and 14 recites a “service processing device” comprising a processor that executes instructions from a non-transitory computer-readable medium performing the functions discussed in the claims 1 and 7 rejections respectively.  Processor reads on MAG 20 processor 32a (Fig. 1).

Independent claim 22 differs substantively from independent claim 18 in that claim 22 recites a “controller” and that the second service processing device deletes a label corresponding to the said device from the label set in the packet.  The “controller” reads on the MAG 20 processor 32a discussed in the claim 14 rejection.  Deleting pre-existing labels reads on switchover from one tunnel to another, which requires deregistration of the existing workflow (and corresponding labels) according to the old tunnel and registration of a new workflow corresponding to the new tunnel.  13: 2-8.

Regarding dependent claims 2 and 15, the label set is acquired from Authorization, Authentication and Accounting (“AAA”) server corresponding to the address of the Local Mobility Anchor (“LMA”) 24.  12:13-16.

Regarding dependent claim 3, existing or default label sets are preset in the controller of MAG 20.  13:1-4.

Regarding dependent claim 4, see the claim 1 rejection for further details.

Regarding dependent claim 8, the label set processing defines input and output ports, such as  2.2.2.2 and 3.3.3.3.  12:9-36.

Regarding dependent claim 9 and 10, see Fig. 5 and col. 12, ll. 18-60 regarding routing between IP addresses in the centralized routing table of MAG 20.

Regarding dependent claim 12, the end devices (e.g., LMA 24) also contain routing tables, thus the routing is also distributed.  12:37-62.

Regarding dependent claim 16, the “voice call guarantee of 64 kbps” is a service requirement.  12:13-16.

  Regarding dependent claim 19, see the claims 1 and 12 rejections regarding the generation of a routing table.
  
Regarding dependent claim 23, see the claim 1 rejection regarding adding a new label and claim 8 regarding how the labels correspond to ports.



Regarding dependent claims 24 and 25, see the claim 16 rejection regarding guaranteeing a voice call of 64 kbps (service processing step).




















Rejections Based on OpenFlow
Claims 1-4, 7-10, 12, 14-16, 18, 19 and 22-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the OpenFlow Switch Specification, Version 1.1.10 Implemented (Wire Protocol 0x02), February 28, 2011, 56 pages (as cited by the Patent Owner) (hereinafter “OpenFlow”).

A service processing method comprising: acquiring a label set corresponding to a service flow, wherein the label set comprises a plurality of labels arranged according to a sequence 

OpenFlow is directed to a service processing method for using an OpenFlow controller to provision an OpenFlow switch with a service flow table.  See OpenFlow, Fig. 1, p. 3, which is reproduced below:

    PNG
    media_image2.png
    650
    444
    media_image2.png
    Greyscale


The “flow tables of an OpenFlow switch are sequentially numbered, starting at 0.”  P. 6.  See also Fig. 2, p. 6, which is reproduced below:

    PNG
    media_image3.png
    578
    829
    media_image3.png
    Greyscale

OpenFlow teaches popping/pushing (deleting or acquiring) multiple MPLS labels (label set) during the switch provisioning that correspond to flow entries (service flows).  P. 10 (Table 4, Flow Entries including MPLS labels), 11, 16, 28.  

sending the label set corresponding to the service flow to a service router to enable the service router to forward the service flow according to the label set, wherein each label of plurality of labels is a digit and corresponds to a device
 
As discussed above, OpenFlow teaches provisioning service flows (including MPLS label sets) to an OpenFlow router from an OpenFlow controller.  Each MPLS label is a digit, specifically a 32 bit integer (uint32_t mpls label).  P. 33.   The MPLS label corresponds to a device via field matching against flows (e.g., source address, destination address).  P. 28 (Flow Match Structures).  The flows also may forward to a physical port associated with a device.  P. 4.  

Independent claim 7 differs substantively from independent claim 7 in that claim 7 recites receiving and processing packets according to a service flow, which OpenFlow describes in Fig. 2 (reproduced above).

Independent claims 14 and 18 differs substantively from independent claims 1 and 7 respectively in that claims 1 and 14 recites a “service processing device” comprising a processor that executes instructions from a non-transitory computer-readable medium performing the functions discussed in the claims 1 and 7 rejections respectively.  Processor reads on the OpenFlow switch, which inherently requires a processor to execute the service flows.  See Fig. 1 (reproduced above).

Independent claim 22 differs substantively from independent claim 18 in that claim 22 recites a “controller” and that the second service processing device deletes a label corresponding to the said device from the label set in the packet.  The “controller” reads on the controller of Fig. 1 (reproduced above).  OpenFlow teaches flow modification including label deletion by command or timeout.  Pp. 20-22 (Flow Table Modification).  OpenFlow switches are designed to work in groups (p. 13) and thus include a second OpenFlow switch (second service processing device) that will delete labels according to provisioning commands or flow timeouts (pp. 20-22).

Regarding dependent claims 2 and 15, the controller acts as a authenticating server.  P. 19, section 5.4.

Regarding dependent claim 3, existing or default label sets can be present (default).  P. 6, 12, 13 (default rules), 16 (default fields), 18 (default startup profile).
Regarding dependent claim 4, see the claim 1 rejection for further details.

Regarding dependent claim 8, the label set processing defines input and output ports, see Fig. 2 (reproduced above), ingress and output ports.

Regarding dependent claim 9 and 10, see the flow structures regarding routing between IP addresses.  Pp. 28, 29.

Regarding dependent claim 12, each of the plurality of OpenFlow switches contain routing tables, thus the routing is also distributed.  See also the claim 22 rejection above.

Regarding dependent claim 16, the Quality-of-Service (“QoS”) support is for a service requirement.  P. 27.
  Regarding dependent claim 19, see the claims 1 and 12 rejections regarding the generation of a routing table.
  
Regarding dependent claim 23, see the claim 1 rejection regarding adding a new label and claim 8 regarding how the labels correspond to ports.

Regarding dependent claims 24 and 25, see the claim 16 rejection regarding guaranteeing a QoS.




Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Mishra patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:/DAVID E ENGLAND/                  Primary Examiner, Art Unit 3992                                                                                                                                                                                      /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992